DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending. Claims 3-5, 12-14, and 20-21 are objected to. Claims 15-19 are allowed. Claims 1-2 and 6-11 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed January 10, 2022, with respect to the 35 U.S.C. 112(b) rejections of Claims 4-5 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of Claims 4-5 and 20 have been withdrawn. 
Applicant’s arguments, see Pg. 7-8 of the response, filed with respect to the rejections of Claims 1-4, 6, 11-12, and 20 under 35 U.S.C. 102(a)(1) in view of Duong, Claim 10 under 35 U.S.C. 103 in view of Duong, Claim 5 under 35 U.S.C. 103 over Duong in view of Witlicki, Claims 7-8 and 13-14 under 35 U.S.C. 103 over Duong in view of Klusman have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marmol et al. (US 4,981,415 A). 
Regarding the rejections of Claims 1-4, 6, 11-12, and 20 under 35 U.S.C. 102(a)(1) in view of Duong, the Office finds Applicant’s arguments to be persuasive. Specifically, the argument that Duong does not disclose the fluid damper being separated from the mechanical spring assembly as claimed. However, there are still claims believed to be unpatentable in view of Marmol as detailed in the rejection below. 
Arguments with respect to all other claims relating to a 35 U.S.C. 103 rejection over Duong (Claim 10), Duong in view of Witlicki (Claim 5), and Duong in view of Klusman (Claims 7-8, 13-14) depend upon arguments addressed above. 

Regarding Claims 1, 6, and 9-10 being rejected in view of Jaureguiberry, while Jaureguiberry does not teach a fluid damper, a modification to include a fluid damper in view of Duong was presented with respect to Claim 2. Therefore, a similar rejection is made as noted in the rejection below. 
Regarding Claim 2 rejected under 35 U.S.C. 103 over Jaureguiberry in view of Duong, the Office respectfully disagrees with Applicant’s arguments. The mechanical spring assembly in the combination is taught by Jaureguiberry, not Duong. Duong is recited to introduce a fluid damper. However, the mechanical spring assembly is still encompassed by the structure in Figure 3 of Jaureguiberry as detailed in the rejection. It is noted Claim 1 does not limit the mechanical spring assembly to be in the same relative proximity to the bearing as disclosed in the figures of the application. The claim only requires the “bearing spaced radially inward of the mechanical spring assembly”. No other structure or physical attachment is required between the assembly and the bearing. 
Arguments with respect to Claims 7-8 rejected over Jaureguiberry in view of Klusman depend upon arguments addressed above. 
New Claim 21 will be addressed in the action below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmol et al. (US 4,981,415 A), hereinafter Marmol. 
Regarding Claim 1, Figure 5 of Marmol discloses a gas turbine engine component (see Col. 1, Lines 8-13) comprising: an inner support structure (portion of 116 adjacent 100, hereinafter 116) surrounding an engine center axis (line above “FIG. 5”) and fixed to an engine static structure (118); an outer support structure (unlabeled radially outer portion adjacent 100) spaced radially outward of the inner support structure (116); a curved beam (100) comprised of a plurality of curved beam spring segments that are positioned adjacent to each other to form a ring, and wherein the inner and outer support structures (116, radially outer portion adjacent 100) are coupled together around the curved beam (100) to enclose the curved beam therebetween and form a mechanical spring assembly (comprising radially outer portion adjacent 100, 100, and 116); a bearing (102) spaced radially inward of the mechanical spring assembly; and a fluid damper (114) that is separated from the mechanical spring assembly (Col. 4, Lines 1-22). See also annotated Figure 5’ below. The curved beam is shown as numeral (76) in Figure 4 (believed to be mislabeled as Figure 2 in the citation).   

    PNG
    media_image1.png
    739
    1095
    media_image1.png
    Greyscale

Regarding Claim 2, Marmol discloses the gas turbine engine component as set forth in Claim 1.
Figure 5 of Marmol discloses wherein the fluid damper (114) is spaced radially inward of the inner support structure (116) by a compartment (space inwards of portion of 116 considered the inner support structure) formed between an inner surface of the inner support structure and an outer surface of a bearing housing (portion of 116 adjacent 102) for the bearing (102). See also annotated Figure 5’ above. 
Regarding Claim 6, Marmol discloses the gas turbine engine component as set forth in Claim 1. 
Figure 4 of Marmol discloses wherein the curved beam (76) has an outer peripheral surface (outer surface, bottom with respect to figure) and an inner peripheral surface (inner surface, top with respect to figure) surrounding the engine center axis, and wherein the plurality of curved beam segments (plurality of 76) are circumferentially positioned adjacent to each other to form the ring. Figure 5 of Marmol discloses wherein the inner and outer support structures surround the curved beam (100) such that the outer peripheral surface of the curved beam (100) faces an inner surface (inner surface of unlabeled radially outer portion adjacent 100) of the outer support structure and the inner peripheral surface of the curved beam (100) faces an outer surface (outer surface of 116) of the inner support structure (Col. 4, Lines 15-22). See annotated Figure 5’ above. 
Regarding Claim 7, Marmol discloses the gas turbine engine component as set forth in Claim 1. 
Figure 4 of Marmol discloses wherein each curved beam spring segment (76) includes an arcuate body (88) having at least one outer damper pedestal (61, 63) extending radially outward of an outer peripheral surface of the arcuate body (88) and at least one inner damper pedestal (90) extending radially inward of an inner peripheral surface of the arcuate body (88), and wherein the outer damper pedestal (61, 63) is engageable with the outer support structure and the inner damper pedestal (90) is engageable with the inner support structure (Col. 3, Lines 46-61). 
Regarding Claim 11, Figure 5 of Marmol discloses a gas turbine engine component (see Col. 1, Lines 8-13) comprising: an inner support structure (portion of 116 adjacent 100, hereinafter 116) surrounding an engine center axis (line above “FIG. 5”) and fixed to an engine static structure (118); an outer support structure (unlabeled radially outer portion adjacent 100) spaced radially outward of the inner support structure (116); a curved beam (100) comprised of a plurality of curved beam spring segments that are positioned adjacent to each other to form a ring, and wherein the inner and outer support structures (116, radially outer portion adjacent 100) are coupled together around the curved beam (100) to enclose the curved beam therebetween and form a mechanical spring assembly (comprising radially outer portion adjacent 100, 100, and 116); a bearing (102) spaced radially inward of the mechanical spring assembly; and a squeeze film damper (114) associated with the bearing (102), wherein the squeeze film damper (114) is separated from the mechanical spring assembly (Col. 4, Lines 1-22). See also annotated Figure 5’ above. The curved beam is shown as numeral (76) in Figure 4 (believed to be mislabeled as Figure 2 in the citation). Col. 3, Lines 32-37 refer to the damper as being a squeeze film damper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marmol.
Regarding Claim 8, Marmol teaches the gas turbine engine component as set forth in Claim 7. 
Figure 4 of Marmol teaches wherein each arcuate body (88) extends circumferentially from a first end (end proximate 61) to a second end (end proximate 63) that is opposite the first end. 
Marmol does not expressly teach wherein the at least one outer damper pedestal is positioned centrally between the first and second ends, and wherein the at least one inner damper pedestal comprises at least a first inner damper pedestal adjacent the first end and a second inner damper pedestal adjacent to the second end as claimed. 
However, the courts have held various practices as routine expedients, requiring only ordinary skill in the art. One such practice is the rearrangement of parts (see MPEP 2144.04, VI, C). With respect to the instant application, Figure 4 of Marmol shows at least one inner damper pedestal (90) arranged centrally, and wherein the at least one outer damper pedestal comprises a first outer damper pedestal (61) adjacent the first end and a second outer damper pedestal (63) adjacent to the second end. These form support points which allow for the curved beam spring (76) to deflect (Col. 3, Lines 49-61). One of ordinary skill would recognize the support point is due to the pedestals (61, 63, 90) extending from their respective surfaces, causing the support to be at the pedestals rather than the respective surfaces themselves. Rearranging the pedestals to be on opposite sides still forms selected points of support, therefore the operation of the curved beam spring remains unchanged. 

Regarding Claim 10, Marmol teaches the gas turbine engine component as set forth in Claim 1. 
Marmol teaches wherein the plurality of curved beam spring segments (100) comprises 5 segments (Col. 4, Lines 17-20). 
Marmol does not expressly teach wherein the plurality of curved beam spring segments comprises at least 10 segments. 
However, the courts have held various practices as routine expedients, requiring only ordinary skill in the art. One such practice is the duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B). The Specification does not provide any evidence of unexpected results for having at least 10 segments. Marmol does not particular limit the number of segments to only 5, but rather appears to suggest the amount would depend on the size of the application relative to the size of the given segments (Col. 3, Lines 48-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Marmol such that the plurality of curved beam spring segments comprises at least 10 segments by design choice, since the mere duplication of the number of segments does not provide any new . 

Claims 1-2, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jaureguiberry et al. (US 2016/0024926 A1), hereinafter Jaureguiberry, in view of Duong et al. (US 2016/0138421 A1), hereinafter Duong. 
Regarding Claim 1, Figures 1 and 3 of Jaureguiberry teach a gas turbine engine component comprising: an inner support structure (32) surrounding an engine center axis (radially inwards axis) and fixed to an engine static structure; an outer support structure (31) spaced radially outward of the inner support structure (32); a curved beam (50) comprised of a plurality of curved beam segments that are positioned adjacent to each other to form a ring, and wherein the inner and outer support structures (32, 31) are coupled together around the curved beam (54) to enclose the curved beam therebetween and form a mechanical spring assembly; and a bearing (schematic squares with “X” in Figure 1) spaced radially inward of the mechanical spring assembly [0054-0055]. The claim merely requires a bearing to be radially inward of the claimed assembly, therefore any assembly that is radially outwards of the bearing meets the requirements of the claim language. The “plurality of curved beam segments” is interpretable to be portions of ring (50) or the embodiment wherein the ring may be segmented as (54) in Figure 5 [0061]. 
Jaureguiberry does not expressly teach a fluid damper that is separated from the mechanical spring assembly as claimed. However, a damper would have been obvious in view of Duong. 
Figure 3 of Duong teaches a gas turbine engine component having a fluid damper (120) [0020]. Dampers are recognized to dampen the effects of resonance to allow the engine to separated from the mechanical spring assembly shown in Figure 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Jaureguiberry with a fluid damper that is separated from the mechanical spring assembly as suggested by Duong, to provide the benefit of dampening the effects of resonance. 
Regarding Claim 2, Jaureguiberry and Duong teach the gas turbine engine component as set forth in Claim 1. 
The modification by Duong in Claim 1 results wherein the fluid damper is spaced radially inward of the inner support structure by a compartment formed between an inner surface of the inner support structure and an outer surface of a bearing housing for the bearing. Since the bearing assembly (X’s for 15), as seen in Figure 1 of Jaureguiberry, is inward of what is shown in Figure 3, therefore the damper for said bearing would be inward of the inner support structure. The bearing housing is interpreted as any structure which supports the bearings (X’s) with respect to (15). The compartment is interpreted as any part of the space between what is shown in Figure 3 of Jaureguiberry to the bearing housing. 
Regarding Claim 6, Jaureguiberry and Duong teach the gas turbine engine component as set forth in Claim 1. 
Figure 3 of Jaureguiberry teaches wherein the curved beam (50) has an outer peripheral surface (outer surface) and an inner peripheral surface (inner surface) surrounding the engine center axis, and wherein the plurality of curved beam segments (of 50) are circumferentially positioned adjacent to each other to form the ring, and wherein the inner and outer support structures (32 and 31) surround the curved beam (50) such that the outer peripheral surface of the curved beam (50) faces an inner surface of the outer support structure (portion of 31) and the inner peripheral surface of the curved beam (50) faces an outer surface of the inner support structure (34). There is also embodiment wherein the ring (50) may be separated into segments as needed shown as (54) in Figure 5 [0061]. 
Regarding Claim 9, Jaureguiberry and Duong teach the gas turbine engine component as set forth in Claim 1. 
Figure 3 of Jaureguiberry teaches wherein the outer support structure (31) comprises a first ring-shaped structure with a first set of tabs (35b) and a first set of slots (space between 35b and main body 31), and wherein the inner support structure (32) comprises a second ring-shaped structure with a second set of tabs (34b) and a second set of slots (space between 34b and main body 32), and wherein the inner and outer structures (32, 31) are coupled together by inserting the second set of tabs (34b) through the first set of slots and by inserting the first set of tabs (35b) through the second set of slots.
Regarding Claim 10, Jaureguiberry and Duong teach the gas turbine engine component as set forth in Claim 1. 
Jaureguiberry teaches wherein the curved beam (54 in Figure 5) may be segmented [0061]. 
Jaureguiberry does not expressly teach wherein the plurality of curved beam spring segments comprises at least 10 segments. 
However, the courts have held various practices as routine expedients, requiring only ordinary skill in the art. One such practice is the duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, A). The Specification does not provide any evidence of unexpected results for having at least 10 segments. Furthermore, Jaureguiberry already acknowledges beam (54) may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Jaureguiberry-Duong such that the plurality of curved beam spring segments comprises at least 10 segments by design choice, since the mere duplication of the number of segments does not provide any new and unexpected results and one of ordinary skill in the art would change the number of segments as desired. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jaureguiberry and Duong as applied to Claim 1 above, and further in view of Klusman et al. (US 2010/0278465 A1), hereinafter Klusman.
Regarding Claim 7, Jaureguiberry and Duong teach the gas turbine engine component as set forth in Claim 1. 
Jaureguiberry does not expressly teach each curved beam spring segment includes an arcuate body having at least one outer damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as claimed. However, damper pedestals would have been obvious in view of Klusman.
 Figures 4-6 of Klusman show a curved beam wherein each curved beam spring segment (160) includes an arcuate body having at least one outer damper pedestal (240) extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal (250) extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal (240) is engageable with the outer structure and the inner damper pedestal (250) is engageable with the inner structure. Such a structure allows for the beam to deflect with low transmission of moments [0038]. Out of the known types of damper springs in the art, one of ordinary skill in the art would simply substitute one known type for the other, predictably resulting in a similar damping arrangement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Jaureguiberry-Duong such that each curved beam spring segment includes an arcuate body having at least one damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as suggested by Klusman, since one of ordinary skill in the art would simply substitute one known damper spring for another, predictably resulting in a damped assembly. The spring taught by Klusman additionally provides the benefit of being known to deflect with low transmission of moments.  
Regarding Claim 8, Jaureguiberry, Duong, and Klusman teach the gas turbine engine component as set forth in Claim 7. 
The modification by Klusman in Claim 7 results wherein each arcuate body extends circumferentially from a first end to a second end that is opposite the first end, and wherein the at least one outer damper pedestal (240) is positioned centrally between the first and second ends, and wherein the at least one inner damper pedestal (250) comprises at least a first inner damper pedestal adjacent the first and a second inner damper pedestal adjacent to the second end, as exemplified by the segment shown in Figure 5 of Klusman [0038]. 
Allowable Subject Matter
Claims 15-19 are allowed.
Claim 15 has been written in independent form. Claims 15-19 are allowable for the same reasons set forth in the Non-Final Rejection mailed November 12, 2021. 
Claims 3-5, 12-14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3 and 12, the closest prior art, Marmol, does not expressly teach wherein the outer support structure is fixed to an outer race of the bearing, or an outer race fixed to the outer support structure as claimed. This limitation links the structure of the mechanical spring assembly to that of the bearing and is exemplified by the attachment between outer support (74) and race (66) in Figure 2 of the instant application. There does not appear to be a reason one of ordinary skill would fix the outer support to the outer race of the bearing shown in Figure 5 of Marmol without hindsight of Applicant’s disclosure. According to paragraph [0053] of the Specification filed, the claimed invention allows for a compact design with increased available space compared to known prior art designs. 
	Claims 4-5, 13-14, and 20-21 subsequently depend upon Claims 3 and 12 respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745